DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
The limitation “wherein the graded interlayer is compositionally graded to lattice match the third solar subcell on one side and the bottom solar subcell on the other side, and is epitaxially grown over the bottom solar subcell on the other side, and is epitaxially grown over the bottom solar subcell”.  The limitation is unclear and redundant.  Further, the graded interlayer is recited to be positioned between the fourth solar subcell and the bottom solar subcell.  Accordingly, it is not clear how it is designed to match the third subcell on one side and the bottom solar subcell on the other side.  Appropriate correction and clarification is required.
	The limitation “less than or equal to that of the fourth solar subcell and greater than or equal to that of the growth substrate” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a growth substrate.  Accordingly, the limitation lacks antecedent basis. Appropriate correction and clarification is required.
Regarding claim 10
	The limitation “a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths than the first spectral width wavelength range can be transmitted through the DBR structure to the second and further solar subcells disposed beneath the DBR structure” is unclear and therefore renders the claimed indefinite.  The DBR is positioned between the second and third subcells.  Accordingly, it is not clear how the light is transmitted through the DBR to the second subcells since the DBR is positioned beneath said second subcell.  
	Further, the limitation “so that light can enter and pass through the third solar subcell and at least a first portion of which light having a first spectral width wavelength range, including the band gap of the third solar subcell, can be reflected back into the third solar subcell by the DBR structure” is unclear.  The DBR is required to be positioned between the second and third subcells.  Accordingly, it is not clear how light is reflected back into the third subcell by said DBR structure.
Appropriate correction and clarification is required.
Regarding claim 11
	The limitation “wherein at least the base of at least the base of at least one of the first, second or third solar subcells…” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a base layer.  Accordingly, the claim lacks antecedent basis.  Further, the recitation “of at least the base” appears to be repeated.  Appropriate correction and clarification is required.
Regarding claim 12
	The limitation “wherein the emitter of at least one of the first, second or third solar subcells…” is unclear and therefore renders the claim indefinite.  There is no prior recitation of an emitter layer.  Accordingly, the claim lacks antecedent basis.  Appropriate correction and clarification is required.
Regarding claim 14
	The limitation “the growth substrate” is unclear and therefore renders the claim indefinite.  There is no prior recitation of a growth substrate.  Accordingly, the claim lacks antecedent basis.  For purposes of examination on the merits, it is interpreted that said element corresponds to the bottom subcell.  Appropriate correction and clarification is required.
Regarding claims 2-9, 13 and 15-19
	Claims 2-9, 13 and 15-19 are rejected at least based for their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9, 11-14 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2012/0211068, Cornfeld et al.
Regarding claim 1
Cornfeld teaches a five junction solar cell [Figs. 3B-3C and paragraph 0107] comprising: 
an upper first solar subcell (A) composed of a semiconductor material having a first band gap (1.9 to 2.2 eV) [Figs. 3B-3C, paragraphs 0061, 0107 and 0158]; 
a second solar subcell (B) adjacent to said first solar subcell (A) and composed of a semiconductor material having a second band gap (1.65 to 1.80 eV) smaller than the first band gap and being lattice matched with the upper first solar subcell (A) [Figs. 3B-3C, paragraphs 0061, 0105-0107 and 0176]; 
a third solar subcell (C) adjacent to said second solar subcell (B) and composed of a semiconductor material having a third band gap (1.3 to 1.5 eV) smaller than the second band gap and being lattice matched with the second solar subcell (B) [Figs. 3B-3C, paragraphs 0061, 0105-0107 and 0180]; 
a fourth solar subcell (D) adjacent to said third solar subcell (C) and composed of a semiconductor material having a fourth band gap (1.0 to 1.2 eV) smaller than the third band gap and being lattice matched with the third solar subcell (C) [Figs. 3B-3C, paragraphs 0061, 0105-0107 and 0183-0185]; 
a graded interlayer (229) adjacent to said fourth solar subcell (D), said graded interlayer (229) having a fifth band gap greater than said fourth band gap [Figs. 3B-3C and paragraph 0204]; and 
a bottom solar subcell (E) adjacent to the graded interlayer (229) and being lattice mismatched with the fourth solar subcell (D) and composed of a semiconductor material having a sixth band gap (0.85 to 0.95 eV) smaller than the fifth band gap [Figs. 3B-3C, paragraphs 0061, 0105-0107 and 0202-0204]; 
wherein the graded interlayer (229) is compositionally graded to lattice match the fourth solar subcell (D) on one side and the bottom solar subcell (E) on the other side, and is composed of an of the As, P, N, Sb based III-V compound semiconductors subject to the constraints of having the in-plane lattice parameter less than or equal to that of the fourth solar subcell and greater than or equal to that of the bottom subcell (E) [Figs. 3B-3C, paragraphs 0133, 0204 and 0219].
	The limitation “is epitaxially grown over the bottom solar subcell on the other side” is considered a product-by-process limitation and therefore does not distinguish the claimed product from the prior art.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 3
	Cornfeld teaches a five junction solar cell as set forth above, wherein one or more of the subcells have a base region having a gradation in doping that increases exponentially from a value in the range of 1×1015 to 1×1018 free carriers per cubic centimeter adjacent the p-n junction to a value in the range of 1×1016 to 4×1018 free carriers per cubic centimeter adjacent to the adjoining layer at the rear of the base [Fig. 20B and paragraphs 0330-0332], and an emitter region having a gradation in doping that decreases from a value in the range of approximately 5×1018 to 1×1017 free carriers per cubic centimeter in the region immediately adjacent the adjoining layer to a value in the range of 5×1015 to 1×1018 free carriers per cubic centimeter in the region adjacent to the p-n junction [Fig. 20B, paragraph 0165 and 0330-0332].
Regarding claim 4
	Cornfeld teaches a five junction solar cell as set forth above, wherein the upper first solar subcell (A) has a band gap of 1.95 to 2.20 eV (1.9 to 2.2 eV) [paragraph 0061], the second solar subcell (B) has a band gap in the range of 1.665 eV to 1.95 eV (1.65 to 1.80 eV) [paragraph 0061], the third solar subcell (C) has a band gap in the range of 1.35 to 1.66 eV (1.3 to 1.5 eV) [paragraph 0061], but greater than the fourth solar subcell, the fourth solar subcell has a band gap in the range of 1.06 to 1.41 eV (1.0 to 1.2 eV) [paragraph 0061], and the bottom solar subcell (D) had a band gap in the range of 0.67 eV (0.85 to 0.95 eV) [paragraph 0061].
Regarding claim 6
	Cornfeld teaches a five junction solar cell as set forth above, wherein the graded interlayer (229) is disposed directly over the bottom solar subcell (E) [Fig. 3B-3C], and a tunnel diode (227a/227b) is disposed over the graded interlayer (229) [Figs. 3B-3C].
Regarding claim 7
	Cornfeld teaches a five junction solar cell as set forth above, the fourth solar subcell is composed of indium gallium arsenide; the third solar subcell is composed of indium gallium arsenide or has an emitter layer composed of indium gallium phosphide or aluminum indium gallium arsenide, and a base layer composed of aluminum indium gallium arsenide; the second solar subcell in composed of (aluminum) indium gallium phosphide, and the upper first subcell is composed of aluminum indium gallium phosphide.
The embodiment depicted in Figs. 3B-3C does not depict the bottom subcell comprising Germanium.  However, Cornfeld teaches that the subcells can be formed by semiconductor materials selected from Group III to V elements subject to lattice constant and band gap requirements [paragraph 0116].  
Therefore, because Cornfeld teaches choosing from a finite number of identified, predictable semiconductor materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Cornfeld shows that Germanium is a suitable semiconductor material, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
With regards to the bottom subcell being a growth substrate, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Regarding claim 8
	Cornfeld teaches a five junction solar cell as set forth above, wherein the graded interlayer is composed of In.sub.xGa.sub.1-x-yAl.sub.yAs with 0<x<1, 0<y<1, and x and y selected such that the band gap of the graded interlayer remains at a constant value in the range of 1.22 to 1.54 eV throughout its thickness.
Regarding claim 9
	Cornfeld teaches a five junction solar cell as set forth above, the second solar subcell (B) has a band gap of approximately 1.665 eV (1.65 eV to 1.80 eV) and the upper first solar subcell has a band gap of 2.10 eV (1.9 eV to 2.2 eV) [paragraph 0061].
Regarding claim 11
	Cornfeld teaches a five junction solar cell as set forth above, wherein at least the base of at least the base of at least one of the first, second or third solar subcells (A, B and C) has a graded doping, i.e., the level of doping varies from one surface to the other throughout the thickness of the base layer, either exponential or incremental and monotonic [Fig. 20B and paragraphs 0330-0332].
Regarding claim 12
	Cornfeld teaches a five junction solar cell as set forth above, wherein the emitter of at least one of the first, second or third solar subcells (A, B and C) has a graded doping, i.e., the level of doping varies from one surface to the other throughout the thickness of the emitter layer, either linear or monotonically decreasing [Fig. 20B and paragraphs 0330-0332].
Regarding claim 13
	Cornfeld teaches a five junction solar cell as set forth above, wherein one or more of the subcells have a base region having a gradation in doping that increases from a value in the range of 1×1015 to 1×1018 free carriers per cubic centimeter adjacent the p-n junction to a value in the range of 1×1016 to 4×1018 free carriers per cubic centimeter adjacent to the adjoining layer at the rear of the base [Fig. 20B and paragraphs 0330-0332], and an emitter region having a gradation in doping that decreases from a value in the range of approximately 5×1018 to 1×1017 free carriers per cubic centimeter in the region immediately adjacent the adjoining layer to a value in the range of 5×1015 to 1×1018 free carriers per cubic centimeter in the region adjacent to the p-n junction [Fig. 20B, paragraph 0165 and 0330-0332].
Regarding claim 14
	Cornfeld teaches a five junction solar cell as set forth above, further comprising a layer of InGaAs, GaAsSb, InAsP, InAlAs, or SiGeSn, InGaAsN, InGaAsNSb, InGaAsNBi, InGaAsNSbBi, InGaSbN, InGaBiN or InGaSbBiN (See, for example, layers 202, 234, 235, etc.) deposited over the bottom subcell (E) [Figs. 3B-3C, paragraphs 0116, 0158 and 0343].
Regarding claim 19
	Cornfeld teaches a five junction solar cell as set forth above, wherein the average band gap of all five subcells (i.e., the sum of the five band gaps of each subcell divided by five) is greater than 1.44 eV [paragraph 0061].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
The court has held that when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art [see MPEP 2131.03].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0211068, Cornfeld et al. as applied to claims 1, 3-4, 6-9, 11-14 and 19 above, and further in view of US 8,187,907, Stan et al. and US 2003/0145884, King et al.
All the limitations of claim 1 have been set forth above.
Regarding claim 2
	Cornfeld does not teach a distributed Bragg reflector (DBR) structure disposed between the upper first solar subcell and the second solar subcell and composed of a plurality of alternating layers of lattice mismatched materials with discontinuities in their respective indices of refraction and arranged so that light can enter and pass through the first solar subcell and at least a first portion of which light having a first spectral width wavelength range including the band gap of the first solar subcell can be reflected back into the first solar subcell by the DBR structure, and a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths that the first spectral wavelength range can be transmitted through the DBR structure to the second and further solar subcells disposed beneath the DBR structure, and wherein the difference in refractive indices between the alternating layers in the DBR structure is maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period of the DBR structure determines the stop, its limiting wavelength, and wherein the DBR structure includes a first DBR sublayer composed of a plurality of n type or p type Alx(In)Ga1-xAs layers, and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of n type or p type Aly(In)Ga1-yAs layers, where 0<x<1, 0<y<1, and y is greater than x and (In) represents an amount of indium so that the DBR layers are lattice matched to the first solar subcell.
	Newman teaches a distributed Bragg reflector (DBR) structure disposed between the upper first solar subcell (A) and the second solar subcell (B) [Fig. 2 and Col. 8, lines 18-54], wherein the DBR structure increases the short circuit current by maintaining or exceeding the absorption volume [Col. 8, lines 43-47], the DBR structure composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction and arranged so that light can enter and pass through the first solar subcell (A) and at least a first portion of which light having a first spectral width wavelength range including the band gap of the first solar subcell (A) can be reflected back into the first solar subcell (A) by the DBR structure [Fig. 2 and Col. 8, lines 18-54], and a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths that the first spectral wavelength range can be transmitted through the DBR structure to the second and further solar subcells disposed beneath the DBR structure [Fig. 2 and Col. 8, lines 18-54], and 
wherein the difference in refractive indices between the alternating layers in the DBR structure is maximized in order to minimize the number of periods required to achieve a given reflectivity [Col. 8, lines 18-54], and the thickness and refractive index of each period of the DBR structure determines the stop, its limiting wavelength [Col. 8, lines 18-54], and wherein the DBR structure includes a first DBR sublayer composed of a plurality of n type or p type Alx(In)Ga1-xAs layers, and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of n type or p type Aly(In)Ga1-yAs layers, where 0<x<1, 0<y<1[Col. 8, lines 18-54], and y is greater than x and (In) represents an amount of indium so that the DBR layers are lattice matched to the first solar subcell [Col. 8, lines 18-54]l.
Cornfeld and Newman are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multijunction solar cell of Cornfeld to comprise a DBR structure disposed between the upper first solar subcell and the second solar subcell, as set forth in Newman, in order to increases the short circuit current by maintaining or exceeding the absorption volume [Newman, Col. 8, lines 43-47].
Modified Cornfeld does not teach the alternating layers being lattice mismatched.
King discloses a solar conversion device (title) where it is known to use lattice-mismatched layers in Brag reflector layers [paragraph 0052].  It would have been obvious to one having ordinary skill in the art to have modified the DBR layers of modified Cornfeld such that they are lattice-mismatched as taught by King because it forms a known DBR structure. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0211068, Cornfeld et al. as applied to claims 1, 3-4, 6-9, 11-14 and 19 above.
All the limitations of claim 1 have been set forth above.
Regarding claim 5
	Cornfeld teaches a five junction solar cell as set forth above, further comprising a tunnel diode (227a/227b) deposited over the bottom solar subcell (E) [Fig. 3B].
	Cornfeld does not teach the graded interlayer disposed over the tunnel diode.  However, in the absence of criticality or unexpected results, one of ordinary skill in the art would have found obvious to dispose the graded interlayer over the tunnel junction, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP 2144.04].  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0211068, Cornfeld et al. as applied to claims 1, 3-4, 6-9, 11-14 and 19 above, and further in view of US 2015/0357501, Derkacs et al. and US 2003/0145884, King et al.
All the limitations of claim 1 have been set forth above.
Cornfeld does not teach a distributed Bragg reflector (DBR) structure adjacent to and between the second and the third solar subcells and composed of a plurality of alternating layers of lattice mismatched materials with discontinuities in their respective indices of refraction and arranged so that light can enter and pass through the third solar subcell and at least a first portion of which light having a first spectral width wavelength range, including the band gap of the third solar subcell, can be reflected back into the third solar subcell by the DBR structure, and a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths than the first spectral width wavelength range can be transmitted through the DBR structure to the second and further solar subcells disposed beneath the DBR structure, and the difference in refractive indices between the alternating layers in the DBR structure is maximized in order to minimize the number of periods required to achieve a given reflectivity, and the thickness and refractive index of each period of the DBR structure determines the stop band and its limiting wavelength, and wherein the DBR structure includes a first DBR sublayer composed of a plurality of n type or p type InxGa1-x-yAlyAs layers, and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of n type or p type InxGa1-x-zAlzAs layers, where 0<x<1, 0<y<1, 0<z<1, and z is greater than y.
Derkacs teaches a multijunction solar cell comprising a distributed Brage reflector (DBR) structure (114) adjacent to and between a second and the third solar subcells (B and C) and composed of a plurality of alternating layers of lattice matched materials with discontinuities in their respective indices of refraction and arranged so that light can enter and pass through the second solar subcell (B) and at least a first portion of which light having a first spectral width wavelength range [paragraphs 0105-0108], including the band gap of the second solar subcell (B), can be reflected back into the second solar subcell (B) by the DBR structure (114) [paragraphs 0104-0108], and 
a second portion of which light in a second spectral width wavelength range corresponding to longer wavelengths than the first spectral width wavelength range can be transmitted through the DBR structure (114) to the third and further solar subcells (C and D) disposed beneath the DBR structure (the portion that is not reflected back into the cell reaches the subsequent subcells) [Figs. 3A-3B and paragraphs 0102-0108], and 
the difference in refractive indices between the alternating layers in the DBR structure (114) is maximized in order to minimize the number of periods required to achieve a given reflectivity [paragraphs 0107-0108], and the thickness and refractive index of each period of the DBR structure (114) determines the stop band and its limiting wavelength [paragraphs 0107-0108], and wherein the DBR structure (114) includes a first DBR sublayer composed of a plurality of n type or p type InxGa1-x-yAlyAs layers, and a second DBR sublayer disposed over the first DBR sublayer and composed of a plurality of n type or p type InxGa1-x-zAlzAs layers, where 0<x<1, 0<y<1, 0<2< 1, and is greater than y [paragraphs 0107-0108].
The DBR structure of Derkacs allowing the light that enters and passes through the second solar subcell to be reflected back into the second solar subcell [paragraph 0105].
Cornfeld and Derkacs are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multijunction solar cell of Cornfeld to comprise a DBR structure disposed between the second first solar subcell and the third solar subcell, as set forth in Derkacs, in order to allow the light that enters and passes through the second solar subcell to be reflected back into the second solar subcell [Derkacs, paragraph 0105].
Modified Cornfeld does not teach the alternating layers being lattice mismatched.
King discloses a solar conversion device (title) where it is known to use lattice-mismatched layers in Brag reflector layers [paragraph 0052].  It would have been obvious to one having ordinary skill in the art to have modified the DBR layers of modified Cornfeld such that they are lattice-mismatched as taught by King because it forms a known DBR structure. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0211068, Cornfeld et al. as applied to claims 1, 3-4, 6-9, 11-14 and 19 above, and further in view of US 2014/0182667, Richards et al.
All the limitations of claim 1 have been set forth above.
Regarding claim 15
	Cornfeld teaches the subcell B composed of an InGaP emitter region and a InGaAs base region [paragraph 0176].
	Cornfeld does not teach the second solar subcell including a plurality of quantum well layers that are “strain balanced” by incorporating alternating lower band gap (or larger lattice constant) compressively strained InGaAs and higher band gap (or smaller lattice constant) tensionally strained GaAsP layers 
	Richards teaches a multijunction solar cell wherein a second subcell comprising an emitter/base junction similar to that in Derkacs includes a plurality of quantum well layers that are “strain balanced” by incorporating alternating lower band gap (or larger lattice constant) compressively strained InGaAs and higher band gap (or smaller lattice constant) tensionally strained GaAsP layers so that the larger/smaller atomic lattices/layers of epitaxy balance the strain to keep the quantum well layers lattice matched to the substrate [Fig. 3 and paragraph 0063].  The absence of stress between layers can help prevent the formation of dislocations in the crystal structure, which would otherwise negatively affect device performance. 
	Cornfeld and Richards are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second solar subcell to comprise a plurality of quantum well layers, as in Richards, in order to prevent the formation of dislocations in the crystal structure, which would otherwise negatively affect device performance [Richards, paragraph 0063].
The limitation “so that the larger/smaller atomic lattices/layers of epitaxy balance the strain to keep the quantum well layers lattice matched to the substrate” is considered a functional limitation and is given weight to the extent that the pror art is capable of performing the claimed function.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 16
	Modified Cornfeld teaches the five junction solar cell as set forth above, wherein the number of quantum well layers are between 100 and 300 [Richards, paragraph 0064].
Regarding claim 17
	Modified Cornfeld teaches the five junction solar cell as set forth above, wherein the quantum well layers form an intermediate band gap layer between the emitter layer and the base layer of the second solar subcell [Richards, paragraph 0073 and claim 14].
Regarding claim 18
	Modified Cornfeld teaches the five junction solar cell as set forth above, wherein the total thickness of the quantum well layers is between 200 nm and 2 µm (each respective layer within the quantum well structure 323 is between 10 nm to 30 nm; 1Å = 0.1 nm) [Richards, paragraph 0064].

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, whether alone or in combination, fails to teach or fairly suggest a method of manufacturing a five-junction solar cell as set forth in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721